DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “…wherein active area…”.  Claim 14, which claim 19 is dependent on, previously references an active area.  As presented in the claims, it is unclear whether the “active area” of claim 19 is the same active area referred to by claim 14, or a different active area.  If it is the same then “the” or “said” should be inserted.  If it is different then “second”, “another”, or similar language should be used.  For the purposes of examination, claim 19 has been interpreted as referring to the same active area.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10, 14, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kao et al. US 10,685,166 B1 (“Kao”).
As to claim 1, Kao discloses a method, comprising: 
providing an active area in an integrated circuit design layout (Figure 3A or Column 6 Lines 3-34 – e.g., a circuit design with areas of interest); 
grouping the active area into a first region and a second region (Column 6 Lines 32-59 – e.g., division into regions, Column 7 Lines 13-35 – analysis of multiple regions); 
calculating a first self-heating temperature of the first region of the active area (Column 6 Lines 32-44 – e.g., the goal of the analysis if to determine, among other things, self-heating, Column 7 Lines 13-35 – analysis of multiple regions); 
calculating a second self-heating temperature of the second region of the active area (Column 6 Lines 32-44 – e.g., the goal of the analysis if to determine, among other things, self-heating, Column 7 Lines 13-35 – analysis of multiple regions); 
determining an Electromigration (EM) evaluation based on the first self-heating temperature and the second self-heating temperature (Column 12 Lines 25-44 – e.g., electromigration properties based on thermal analysis); and 
generating a semiconductor device based on the integrated circuit design layout passing the EM evaluation (the goal of the method is to generate a design for manufacture, e.g., Column 2 Lines 9-34).
As to claim 9, Kao discloses the method of claim 1.  Kao further discloses wherein the first region includes a first heat generating structure and the second region includes a second heat generating structure (Column 6 Lines 4-18 or 32-44 – e.g., analysis of self-heating, including Column 7 Lines 13-35 – analysis of multiple regions).
As to claim 10, Kao discloses the method of claim 1.  Kao further discloses wherein the first region includes a first heat generating structure and the second region excludes any heat generating structure (Figure 3A – e.g., there are regions with features and regions without features).
Claims 14, 19, and 20 recite elements similar to claims 1, 9, and 10, and are rejected for similar reasons.  The examiner notes that Kao discloses transistors or gates in the regions analyzed for thermal behavior (e.g., Column 6 Lines 33-59) and design using a computer for device manufacture (e.g., Column 2 Lines 9-34)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao.
As to claim 4, Kao discloses the method of claim 1.  Kao teaches the division of a design into regions, but does not explicitly disclose wherein the first region and the second region of the active area include the same number of polysilicon gates disposed thereon.  However, Kao does teach the use of hierarchical organization and parallel processing (e.g., Column 7 Lines 12-35).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the same number of polysilicon gates in each region because doing so would make it easier organize the design hierarchy and to balance computational loads.
Claim 16 recites elements similar to claim 4, and is rejected for the same reasons.
Allowable Subject Matter
Claims 2-3, 5-8, 11-13, 15, and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a method having the combinations of steps or elements of the claims including, among other elements, the region criteria used in grouping, heating, and EM analysis, in combination with the analysis and generation steps of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851